PER CURIAM.
Plaintiff/appellant Calton, Inc., appeals the final order entering judgment on the pleadings in favor of defendants/appellees Camelot at Mariner’s Village Limited Partners and Brandon Financial Corporation. The trial court granted defendants’ motion for judgment on the pleadings, holding that the plaintiff had not been properly assigned, and therefore could not maintain an action to foreclose, thirty mechanics’ liens encumbering real property owned by Camelot. The trial court also denied the plaintiff’s motion for reconsideration which included a request to amend the pleadings. We hold that the trial court erred in failing to grant the plaintiff leave to amend. See St. Petersburg Auto. Museum, Inc. v. Thompson, 561 So.2d 321 (Fla. 2d DCA 1990).
Accordingly, we vacate the final judgment entering judgment on the pleadings and remand for further proceedings consistent with this opinion.
REVERSED and REMANDED.
COWART, GRIFFIN and DIAMANTIS, JJ., concur.